Title: From Benjamin Franklin to the Continental Congress, 9 July 1782
From: Franklin, Benjamin
To: Continental Congress


Passy, 9th. July 1782.
From the Knowledge I have of Mr Young, by his Conduct while in my Family, writing in the Secretary’s Office, and waiting the Arrival of Mr. Lawrens then expected here; I esteem him a Person of Virtue and Merit, and I recommend him and his Account to the Consideration of Congress, not thinking myself authorised to discharge it without their Order; tho’ to assist him in his present Occasions, and in returning to America, I have ventured to advance him Three thousand Six hundred Livres.
B Franklin
  
Notations in different hands: Accot. against the United States — Amsterdam 30th May 1782. / Letters of Moses Young Henry Laurens Benjamin Franklin Benjamin Vaughan
